Citation Nr: 0721055	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for mild left ventricular 
hypertrophy with diastolic dysfunction, to include as 
secondary to service-connected pneumonia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1973 to February 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that additional evidence has been 
received, including private medical records and medical 
literature, which were not previously considered by the RO.  
However, the veteran submitted a waiver of the RO's initial 
consideration of the evidence in June 2007.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Mild left ventricular hypertrophy with diastolic 
dysfunction did not manifest during service or within one 
year thereafter and has not been shown to be causally or 
etiologically related to the veteran's military service or to 
a service-connected disorder.


CONCLUSION OF LAW

Mild left ventricular hypertrophy with diastolic dysfunction 
was not incurred in service, may not be presumed to have been 
so incurred, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
December 2004 in connection with his claim for entitlement to 
service connection for mild left ventricular hypertrophy with 
diastolic dysfunction, prior to the initial decision on the 
claim in February 2005.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the December 2004 letter indicated that 
establishing service connection on a secondary basis requires 
evidence of a current physical or mental condition and 
evidence that his service-connected disability either caused 
or aggravated his claimed disorder.  Additionally, the May 
2005 statement of the case (SOC) and the January 2006 and 
March 2006 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The December 2004 letter also informed the veteran that it 
was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.   

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim, and in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for mild left 
ventricular hypertrophy with diastolic dysfunction, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability at issue.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is not entitled to 
service connection for mild left ventricular hypertrophy with 
diastolic dysfunction, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded a VA examination in 
January 2005.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease or hypertension, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for mild left 
ventricular hypertrophy with diastolic dysfunction.  The 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  In 
fact, his February 1976 separation examination found his 
heart and vascular system to be normal.  Moreover, the 
veteran did not seek treatment for mild left ventricular 
hypertrophy with diastolic dysfunction for many years 
following his separation from service.  Therefore, the Board 
finds that mild left ventricular hypertrophy with diastolic 
dysfunction did not manifest during his period of service or 
within one year thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of mild 
left ventricular hypertrophy with diastolic dysfunction, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of a cardiovascular disorder 
is itself evidence which tends to show that mild left 
ventricular hypertrophy with diastolic dysfunction did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that mild left 
ventricular hypertrophy with diastolic dysfunction manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis of 
mild left ventricular hypertrophy with diastolic dysfunction 
to the veteran's military service.  As noted above, the 
record shows that there were no complaints, treatment, or 
diagnosis of a cardiovascular disorder in service or for many 
years thereafter.  As such, there is no injury, disease, or 
event in service to which any current disorder could be 
related.  Moreover, the veteran has not contended that his 
mild left ventricular hypertrophy with diastolic dysfunction 
is directly related to his military service, as he has 
instead claimed that the disorder is due to his service-
connected pneumonia.  Therefore, the Board finds that mild 
left ventricular hypertrophy with diastolic dysfunction did 
not manifest during service or for many years thereafter and 
has not been shown to be causally or etiologically related to 
an event, disease, or injury in service.

As to the veteran's assertion that he currently has mild left 
ventricular hypertrophy with diastolic dysfunction that is 
secondary to his service-connected pneumonia, the Board also 
finds that the medical evidence of record does not support 
this contention.  Although the veteran has a current 
diagnosis of mild left ventricular hypertrophy with diastolic 
dysfunction and is service-connected for pneumonia, the 
medical evidence has not established a relationship between 
these disorders.  In fact, the Board notes that the January 
2005 VA examiner offered the only medical opinion of record 
concerning the etiology of the veteran's mild left 
ventricular hypertrophy with diastolic dysfunction.  In 
particular, he opined that the veteran's mild left 
ventricular hypertrophy was due to his hypertension and not 
to his pneumonia.  The examiner also commented that 
transitory elevations in blood pressure at the time of 
illnesses, such as pneumonia, would not account for such a 
disorder.  Simply put, the evidence absent from the record is 
a medical opinion to the effect that the veteran's service-
connected pneumonia either caused or aggravated his mild left 
ventricular hypertrophy with diastolic dysfunction.

The Board does observe that the veteran submitted medical 
literature to support the contention that he currently has 
mild left ventricular hypertrophy with diastolic dysfunction 
that is related to his service-connected pneumonia.  However, 
this evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  Accordingly, service 
connection cannot be granted on a secondary basis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for mild left ventricular hypertrophy with 
diastolic dysfunction.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for mild left ventricular hypertrophy with 
diastolic dysfunction is not warranted.  Although the veteran 
contends that he currently has such a disorder that is 
related to his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for mild left ventricular hypertrophy with 
diastolic dysfunction is denied.



______________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals	


 Department of Veterans Affairs


